Citation Nr: 1443939	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to restoration of service connection for prostate cancer, including whether the severance of service connection, effective May 31, 2009, was proper. 

2.  Entitlement to restoration of service connection for erectile dysfunction, as secondary to prostate cancer, including whether the severance of service connection, effective May 31, 2009, was proper.

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from October 2, 2006 to October 5, 2009, and 50 percent disabling since October 6, 2009.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which severed service-connection for two disabilities, effective May 31, 2009: (1) prostate cancer and (2) erectile dysfunction associated with prostate cancer. 

The Veteran then testified at a formal Decision Review Officer hearing at the RO in February 2011, and at a Travel Board hearing before the undersigned in August 2013.  Transcripts of those hearings are associated with the claims file.

The Board observes that the issue of service connection for benign prostate hypertrophy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

As a final preliminary matter, in reaching the conclusions below, the Board notes that the facts of this case are not such that the claimed benign prostate hypertrophy represents a change in diagnosis from the prostate cancer for which service connection was severed.  Rather, benign prostate hypertrophy is a separate condition from prostate cancer, and as noted, that claim is referred for further development.  Further, the Board's finding herein is not intended to serve as an indicator as to the merit of any other service connection claim for a prostate condition, but applies solely to the diagnosis of prostate cancer, for which service connection was granted and then severed, resulting in this appeal.


FINDINGS OF FACT

1.  The evidence shows that the grants of service connection for prostate cancer, and erectile dysfunction secondary to prostate cancer, were clearly and unmistakably erroneous.

2.  In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that the Veteran wished to withdraw from appeal his claim for an increased initial rating for his PTSD.


CONCLUSIONS OF LAW

1.  The severance of service connection for prostate cancer was in accordance with law, and restoration of service connection for prostate cancer is denied.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306, 3.309, 3.310 (2013).

2.  The severance of service connection for erectile dysfunction secondary to prostate cancer was in accordance with law, and restoration of service connection for erectile dysfunction is denied.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.306, 3.309, 3.310 (2013).

3.  The criteria for withdrawal of appeal as to the issue of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the duty to notify as it applies to the claims involving the propriety of severances of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records, VA medical records, and private medical records have been obtained and associated with the claims file.  During the 2013 Board hearing (discussed below), the Veteran also testified that he received social security benefits because of his age, not because of his claimed prostate cancer or erectile dysfunction.  The Board also reviewed the appellant's VA electronic medical records.  Further, neither the appellant nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.

The Board observes that the Veteran has had the opportunity to testify in support of his claims during his February 2011 RO hearing and August 2013 Travel Board hearing.  38 C.F.R. § 20.700(a) (2013).  The transcripts of those proceedings reflect that the presiding hearing officers, and the undersigned, set forth the issues at the start of the hearing.  Notably, the Veteran has not accused the undersigned, who conducted his August 2013 hearing, of failing to fully explain the issues presented, or neglecting to suggest the submission of evidence that may have otherwise been overlooked.  Moreover, there is no other indication that the undersigned failed to satisfy the dictates of 38 C.F.R. § 3.103(c)(2) with respect to that hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Nor is there any indication that the Veteran has been denied due process during any other stage of his appeal.

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service. 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303.

The Veteran was originally granted service connection for prostate cancer on a presumptive basis due to herbicide exposure, and service connection for erectile dysfunction as secondary to prostate cancer, in a June 2007 rating decision.  At that time, he was assigned 40 percent rating for prostate cancer, and a non-compensable rating for erectile dysfunction, both effective October 2, 2006.

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Additionally, VA must satisfy specific notice obligations.  See 38 C.F.R. § 3.105(d).  In this case, these obligations were satisfied.  The RO issued an August 2008 rating decision proposing to sever service connection for prostate cancer and erectile dysfunction based on clear and unmistakable error (CUE) in the June 2007 rating decision.  The August 2008 rating decision set forth all material facts and reasons for the proposed severance.  Specifically, the rating decision noted that, while the evidence of record shows treatment for benign prostate hypertrophy (BPH), it does  not show a confirmed diagnosis of prostate cancer, and BPH is not a condition that is subject to presumptive service connection.  Further, as severance had been proposed for the underlying disability upon which service connection for erectile dysfunction was granted, the RO proposed severance of service connection for erectile dysfunction.  The proposed severance was accompanied by a September 2008 letter that informed the Veteran that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severances.  The Veteran was given an opportunity to respond and, in a March 2009 rating decision, service connection for prostate cancer and secondary service connection erectile dysfunction were severed, effective May 31, 2009.  Thus, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).

The salient question is whether the severances of service connection were in accordance with the applicable law and regulations.  In order for VA to sever service connection, it must meet the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned (clear and unmistakable error), except that in making the determination of whether severance of service connection was proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

At the outset, the Board acknowledges the Veteran's service in Vietnam.  Thus, the Veteran is presumed to have been exposed to an herbicide agent.  In this case however, service connection for prostate cancer was granted presumptively, apparently based upon a March 2007 VA examination report that shows a diagnosis of prostate cancer.  However, no objective testing was done to confirm a diagnosis of prostate cancer at the time of the examination.  Instead, it appears that the diagnosis was based upon the Veteran's self-report of a having been diagnosed with prostate cancer in 2005, and undergoing microwave therapy treatment in 2006 for the same.  The Veteran was also granted service connection for erectile dysfunction apparently based on his report to the examiner that he experienced residual erectile dysfunction after his treatment for his claimed prostate cancer.  

However, when the Veteran filed a July 2007 claim for special monthly compensation based on loss of use of a creative organ, the RO observed that there was no objective evidence to show that the Veteran was actually diagnosed with prostate cancer and sought treatment records confirming the diagnosis.  Indeed, a review of private treatment records dating from November 2003 to April 2006, and VA treatment records dating from June 2006 through May 2013 reveals that, while the Veteran has been treated for benign prostate hypertrophy and interstitial cystitis, he has not been objectively shown to have prostate cancer, and no diagnosis of prostate cancer based on diagnostic testing has been rendered.  On the contrary, in June 2006, a VA physician explicitly noted "PT DOES NOT HAVE PROSTATE CANCER."  Similarly, in an October 2008 statement, the Veteran's private treating urologist recounted his treatment of the Veteran with microwave hyperthermia for bladder outlet obstruction secondary to BPH, but stated, "I do not, at this point, show any evidence of prostate cancer as his PSA values and rectal exams have been normal."  In this regard, private treatment records show that prostate specific antigen (PSA) findings in August 2003 and October 2004 were within normal limits, and VA treatment records show normal prostate findings on physical examination in June 2009 and February 2010.  The Veteran's PSA was again within normal limits in February 2012 and again in May 2013, though his prostate was enlarged at that time. 

The Board is cognizant that the Veteran was sent correspondence from VA in July 2006 noting that he had may have an elevated PSA, and that ongoing VA treatment records periodically reflect a past medical history of prostate cancer.  The Board further recognizes the Veteran's written statements and testimony before a DRO and the Board that there was concern that the Veteran may develop prostate cancer.  However, as the record currently stands, it is devoid of any objective evidence confirming a diagnosis of prostate cancer, and both a VA physician and private physician have indicated that the Veteran does not have prostate cancer.  

Accordingly, the original grant of service connection for prostate cancer, and, in turn the grant of service connection for erectile dysfunction secondary to prostate cancer, in the June 2007 rating decision were clearly and unmistakably erroneous.  This is so because, there is no doubt that reasonable minds could not differ that the result would have been manifestly different had the correct facts been known and properly applied to the applicable law and regulations as noted above.  See Damrel and Fugo, supra.  In other words, had the RO realized that the Veteran did not, in fact, have prostate cancer as claimed, the outcome of the June 2007 rating determination would have been manifestly changed.  38 C.F.R. § 3.105(d).

Having found that the grants of service connection for prostate cancer and erectile secondary to prostate cancer in the June 2007 rating decision are the product of CUE, the severances of service connection for these same disabilities in the August 2009 rating decision was proper.  As such, restoration of service connection for prostate cancer and erectile dysfunction is denied.

The Veteran is free to refile his claim if a diagnosis of prostate cancer is rendered.

III. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran has perfected an appeal as to the issue of entitlement to an increased initial rating for his PTSD.  However, in February 2013, the Veteran's attorney submitted a written statement indicating that the Veteran was withdrawing his appeal pertaining to PTSD.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and the appeal is dismissed.





	(CONTINUED ON NEXT PAGE)




ORDER

The severance of service connection for prostate cancer was proper, and restoration of service connection for prostate cancer is denied.

The severance of service connection for erectile dysfunction secondary to prostate cancer was proper, and restoration of service connection for erectile dysfunction secondary to prostate cancer is denied.

The appeal as to the issue of entitlement to an increased initial rating for PTSD is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


